        Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

GUY H.,

                     Plaintiff,                         DECISION AND ORDER
              v.
                                                        1:20-CV-00608 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________

                                    INTRODUCTION

       Represented by counsel, Plaintiff Guy H. (“Plaintiff”) brings this action pursuant to

Title II and Title XVI of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying his application for disability insurance benefits (“DIB”) and supplemental security

income (“SSI”). (Dkt. 1). This Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 405(g).

       Presently before the Court are the parties’ competing motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. 10; Dkt.

14). For the reasons discussed below, the Commissioner’s motion (Dkt. 14) is granted and

Plaintiff’s motion (Dkt. 10) is denied.




                                           -1-
        Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 2 of 11




                                    BACKGROUND

       Plaintiff protectively filed his applications for DIB and SSI on April 1, 2014.1 (Dkt.

8 at 15, 74). In his applications, Plaintiff alleged disability beginning May 1, 2011. (Id.

at 15, 74). Plaintiff’s applications were initially denied on July 14, 2014. (Id. at 88-95).

At Plaintiff’s request, a hearing was held before administrative law judge (“ALJ”) David

Begley on July 29, 2016. (Id. at 33-74). On September 22, 2016, the ALJ issued an

unfavorable decision. (Id. at 41-71). Plaintiff requested Appeals Council review; his

request was denied on December 1, 2017, making the ALJ’s determination the

Commissioner’s final decision. (Id. at 6-12).

       Plaintiff filed an action in this District seeking review of the Commissioner’s denial

of his applications. On April 19, 2019, United States District Judge Frank P. Geraci, Jr.

entered a Decision and Order finding that the ALJ had failed to adequately explain the

basis for his determination of Plaintiff’s residual functional capacity, leaving the Court

without “an adequate basis for meaningful judicial review.” (Id. at 506-12). Judge Geraci

accordingly remanded the matter for further administrative proceedings. (Id. at 513).

       On remand, the Appeals Council entered an Order instructing the ALJ to offer

Plaintiff the opportunity for a hearing, to take any further action needed to complete the

administrative record, and to issue a new decision. (Id. at 517).




1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.
                                            -2-
        Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 3 of 11




      ALJ Begley held a second hearing on October 25, 2019. (Id. at 460-505). On

January 21, 2020, the ALJ issued a second unfavorable decision. (Id. at 439-58). This

action followed.

                                 LEGAL STANDARD

I.    District Court Review

      “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).



                                          -3-
        Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 4 of 11




II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. §§ 404.1520(b), 416.920(b). If so, the

claimant is not disabled. If not, the ALJ proceeds to step two and determines whether the

claimant has an impairment, or combination of impairments, that is “severe” within the

meaning of the Act, in that it imposes significant restrictions on the claimant’s ability to

perform basic work activities. Id. §§ 404.1520(c), 416.920(c). If the claimant does not

have a severe impairment or combination of impairments, the analysis concludes with a

finding of “not disabled.” If the claimant does have at least one severe impairment, the

ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. §§ 404.1520(d), 416.920(d). If the impairment meets

or medically equals the criteria of a Listing and meets the durational requirement (id.

§§ 404.1509, 416.909), the claimant is disabled. If not, the ALJ determines the claimant’s

residual functional capacity (“RFC”), which is the ability to perform physical or mental

work activities on a sustained basis, notwithstanding limitations for the collective

impairments. See id. §§ 404.1520(e), 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

                                           -4-
        Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 5 of 11




§§ 404.1520(f), 416.920(f). If the claimant can perform such requirements, then he or she

is not disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein

the burden shifts to the Commissioner to show that the claimant is not disabled. Id.

§§ 404.1520(g), 416.920(g). To do so, the Commissioner must present evidence to

demonstrate that the claimant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy” in light of the claimant’s

age, education, and work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation omitted); see also 20 C.F.R. § 404.1560(c).

                                       DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. §§ 404.1520 and 416.920. Initially, the ALJ

determined that Plaintiff last met the insured status requirements of the Act on March 31,

2012. (Dkt. 8 at 445). At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful work activity since May 1, 2011, the alleged onset date. (Id.).

       At step two, the ALJ found that Plaintiff suffered from the severe impairments of

degenerative disc disease of the lumbar spine, obesity, major depressive disorder, and

generalized anxiety disorder.      (Id. at 445). The ALJ found that Plaintiff’s medically

determinable impairment of hypertension was non-severe. (Id.).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing.



                                             -5-
        Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 6 of 11




(Id.). The ALJ particularly considered the criteria of Listings 1.04, 12.04, and 12.06, as

well as the effects of Plaintiff’s obesity, in reaching this conclusion. (Id. at 446-47).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except with

the additional limitations that:

       [Plaintiff] cannot climb ladders, ropes, or scaffolds; occasionally climb
       ramps and stairs, balance, stoop, kneel, crouch, and crawl; and [must] avoid
       concentrated exposure to extreme cold, to humidity and wetness, to slippery
       and uneven surfaces, as well as hazardous machinery, unprotected heights,
       and open flames. [Plaintiff] is limited to simple, routine, and repetitive tasks;
       work in a low-stress job, defined as being free of fast-paced production
       requirements, no hazardous conditions, only occasional decision-making
       required, and only occasional changes in the work setting; and occasional
       interactions with co-workers, supervisors, and the general public.

(Id. at 447).

       At step four, the ALJ found that Plaintiff was unable to perform any past relevant

work. (Id. at 451).

       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that existed in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of sorter, packer, and cleaner. (Id. at

452). Accordingly, the ALJ found that Plaintiff was not disabled as defined in the Act.

(Id. at 453).




                                             -6-
        Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 7 of 11




II.    The Commissioner’s Determination is Supported by Substantial Evidence and
       Free from Reversible Error

       Plaintiff argues that this matter must be remanded for further administrative

proceedings because (1) the ALJ determined Plaintiff’s mental RFC without the benefit of

a treating or examining psychiatric or psychological opinion and (2) the ALJ did not give

more than partial weight to any of the medical opinions regarding Plaintiff’s physical RFC,

and instead reached a determination based on his own lay opinion. (Dkt. 10-1). The Court

is not persuaded by these arguments, for the reasons discussed below.

       A.     Determination of Mental RFC

       “In making a residual functional capacity determination, the ALJ must consider a

claimant’s physical abilities, mental abilities, symptomology, including pain and other

limitations which could interfere with work activities on a regular and continuing basis.”

Pardee v. Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (citing 20 C.F.R.

§ 404.1545(a)). The ALJ is tasked with “weigh[ing] all of the evidence available to make

an RFC finding that [is] consistent with the record as a whole.” Matta v. Astrue, 508 F.

App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly correspond with

any of the opinions of medical sources cited in his decision.” Id. However, an ALJ is not

a medical professional, and “is not qualified to assess a claimant’s RFC on the basis of bare

medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586 (W.D.N.Y. 2018) (quotation

omitted). Thus, generally, “an ALJ’s determination of RFC without a medical advisor’s

assessment is not supported by substantial evidence.” Dennis v. Colvin, 195 F. Supp. 3d

469, 474 (W.D.N.Y. 2016) (quotation and citation omitted). “Where, however, the record


                                            -7-
        Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 8 of 11




contains sufficient evidence from which an ALJ can assess the claimant’s residual

functional capacity, a medical source statement or formal medical opinion is not

necessarily required.” Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 8 (2d Cir. 2017)

(quotations, alteration, and citations omitted).

       Here, while the record does not contain a formal medical opinion from a

psychologist or psychiatrist, it contains the complete treatment notes from Plaintiff’s

mental health treatment providers, including specific assessments of the impairments in

Plaintiff’s functioning. (See, e.g., Dkt. 8 at 211 (noting that Plaintiff had moderate

impairments in social interaction and activities, assertiveness, close relationships, and

social isolation), 222 (same), 728 (same)). The completeness of these records enabled the

ALJ to make an appropriate determination of Plaintiff’s mental RFC. In particular, the

ALJ explained that Plaintiff’s documented history of socially isolating behavior warranted

a limitation to occasional interactions with co-workers, supervisors, and the general public.

(Dkt. 8 at 449). This finding is consistent with the moderate impairments identified in

Plaintiff’s treatment notes. See Reilly v. Colvin, No. 1:13-CV-00785 MAT, 2015 WL

6674955, at *3 (W.D.N.Y. Nov. 2, 2015) (“[G]enerally a limitation to only ‘occasional’ or

‘limited’ contact with others has been found sufficient to account for moderate limitations

in social functioning.”). The ALJ further appropriately limited Plaintiff to simple, routine,

repetitive tasks and low-stress jobs based on his self-reported symptoms of low energy and

occasional racing thoughts. (Dkt. 8 at 459); see Hamilton v. Comm’r of Soc. Sec., No. 19-

CV-770 (JLS), 2020 WL 5544557, at *6 (W.D.N.Y. Sept. 16, 2020) (“A claimant’s

testimony is acceptable evidence to support the inclusion of specific [limitations] . . . in an

                                             -8-
        Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 9 of 11




RFC determination.”). The ALJ further reasonably concluded that the record did not

support the imposition of any further limitations in Plaintiff’s mental functioning, noting

Plaintiff’s largely normal mental health examinations, including consistently intact

memory, attention, concentration. (Dkt. 8 at 459).

       While Plaintiff points to some evidence of record that he claims establishes that his

mental functioning was more limited than determined by the ALJ (see Dkt. 10-1 at 16),

“whether there is substantial evidence supporting [Plaintiff’s] view is not the question here;

rather, [the Court] must decide whether substantial evidence supports the ALJ’s decision.”

Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013); see also Torres o/b/o

J.L.M.C. v. Saul, No. 19-CV-0072, 2020 WL 3046084, at *5 (W.D.N.Y. June 8, 2020)

(“The relevant question is not whether there might be some evidence in the record

supporting [the plaintiff’s] position, but rather whether substantial evidence supports the

ALJ’s decision.”). Here, the ALJ’s determination of Plaintiff’s mental RFC was supported

by the substantial evidence in the record regarding Plaintiff’s psychological functioning,

and the Court does not find, under these circumstances, that the lack of a formal medical

opinion requires remand.

       B.     Determination of Physical RFC

       The Court turns next to Plaintiff’s contention that the ALJ assessed his physical

RFC based on his own lay surmise. This argument is not supported by the record. The

ALJ’s opinion was essentially consistent with the opinion of consultative examiner Dr.

Nikita Dave, who examined Plaintiff on July 5, 2019, and opined that he had “mild to

moderate limitations for prolonged sitting [and] heavy lifting/carrying” and was required

                                            -9-
       Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 10 of 11




to “[a]void ladders and heights.” (Dkt. 8 at 1009). Dr. Dave further indicated that Plaintiff

could only occasionally be exposed to unprotected heights and extreme cold, that he could

only frequently be exposed to moving mechanical parts, humidity and wetness, and

extreme heat, and that he could only frequently climb stairs and ramps, stoop, kneel, and

crouch. (Id. at 1014). The ALJ appropriately credited Dr. Dave’s opinion regarding

postural activities and lifting and carrying, noting that they were supported by Dr. Dave’s

own examination and otherwise consistent with the evidence of record. (Id. at 450).2

       The ALJ did indicate that he did not find Dr. Dave’s opinion that Plaintiff had a

mild to moderate limitation in prolonged sitting persuasive. (Id.). However, a mild to

moderate limitation in prolonged sitting is appropriately “accommodated by [an] ALJ’s

limitation to light work as well as normal work breaks.” Tompkins v. Colvin, No. 13-CV-

911, 2015 WL 10382575, at *6 (W.D.N.Y. Dec. 23, 2015), adopted, 2016 WL 792428

(W.D.N.Y. Mar. 1, 2016); see also Chelsea V. v. Comm’r of Soc. Sec., No. 20-CV-501-

FPG, 2021 WL 2649650, at *3 (W.D.N.Y. June 28, 2021) (explaining that ALJ

appropriately found that a moderate limitation in prolonged sitting was consistent with the

ability to “sit for up to six hours each workday (with normal breaks)”); Gerald L. v. Comm’r


2
       It is not reversible error for the ALJ to have afforded Plaintiff the benefit of the
doubt and limited him to occasional climbing of stairs and ramp, kneeling, crouching, and
stooping, even though Dr. Dave opined that Plaintiff could perform these activities
frequently. See, e.g., Beckles v. Comm’r of Soc. Sec., No. 18-cv-321P, 2019 WL 4140936,
at *5 (W.D.N.Y. Aug. 30, 2019) (“Here, the ALJ did not completely reject [the consultative
examiner’s] medical opinion; rather, she incorporated [the consultative examiner’s]
assessed limitations and also included greater limitations than opined by [the consultative
examiner]. I find that the ALJ’s RFC determination is supported by medical opinion
evidence and is not the product of the ALJ’s own lay interpretation of the medical
evidence.”).
                                           - 10 -
         Case 1:20-cv-00608-EAW Document 17 Filed 09/09/21 Page 11 of 11




of Soc. Sec., No. 18-CV-555, 2019 WL 4573419, at *7 (N.D.N.Y. Sept. 20, 2019) (“Dr.

Prezio’s assessment of ‘mild to moderate limitations’ in Plaintiff's ability to sit, stand, or

walk is consistent with an RFC for light work.” (collecting cases)); Swain v. Colvin, No.

1:14-CV-00869 (MAT), 2017 WL 2472224, at *3 (W.D.N.Y. June 8, 2017) (moderate

limitation in prolonged sitting could be accommodated with “normal breaks and meal

periods”). As such, even though the ALJ was not persuaded by Dr. Dave’s opinion

regarding Plaintiff’s ability to sit for prolonged periods, his ultimate RFC determination

was consistent with the limitations identified by Dr. Dave.

         The Court finds no support in the record for the contention that the ALJ relied on

his own lay opinion in fashioning his physical RFC finding. Instead, the ALJ appropriately

relied on Dr. Dave’s opinion, supplemented by the other medical evidence of record and

Plaintiff’s testimony.    The Court accordingly finds no basis to disturb the ALJ’s

conclusions.

                                    CONCLUSION

         For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 14) is granted and Plaintiff’s motion for judgment on the pleadings (Dkt.

10) is denied. The Clerk of Court is directed to enter judgment and close this case.

         SO ORDERED.

                                                         ___________________________
                                                         ELIZABETH A. WOLFORD
                                                         Chief Judge
                                                         United States District Court

Dated:         September 9, 2021
               Rochester, New York

                                            - 11 -
